Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 3, 2014

                                        No. 04-14-00175-CV

                             IN THE INTEREST OF A.J.P., a Child,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02469
                         Honorable Janet P. Littlejohn, Judge Presiding

                                           ORDER
        In this accelerated appeal of an order terminating Appellant’s parental rights, Appellant’s
court-appointed attorney filed an Anders brief in which counsel asserts there are no meritorious
issues to raise on appeal. See Anders v. California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-
03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.)
(applying Anders procedure in a parental rights termination appeal). Counsel has informed
Appellant of her right to file a pro se brief. The State has filed a letter waiving its right to file an
appellee’s brief unless Appellant files a pro se brief.
       If Appellant desires to file a pro se brief, we ORDER Appellant to do so within
TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a
pro se brief, the State may file a responsive brief not later than TWENTY DAYS after the date
Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
         Counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of this
court.
                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court